DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  “the tissues are regrew and regenerated” should read –the tissues are regrown and regenerated--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/006194 (Harrison et al.).
Regarding claim 1, Harrison et al. teaches a method of treating a tumor and causing regrowth and regeneration of tissues (anastomosis used to treat tumors and cancer, [0071]; anastomosis formed by compression and tissue remodeling, [0059]), comprising: clamping flesh between a first permanent magnet (Figures 3A and 6A-C, first magnetic member, 310) providing a first static non-ionizing magnetic field and a second permanent magnet (Figures 3A and 6A-C, second magnetic member, 320) providing a second static non-ionizing magnetic field ([0073]; [0075]; rare earth magnets, [0084]; [0131]); [0133]); wherein the tissues are regrown and regenerated by positioning the flesh within a region defined by a central opening of the first permanent magnet (310) (anastomosis formed within opening of magnets 310, 320: Figures 3A, 6A-C; [0085]; [0095]). Harrison et al. teaches anastomosis may be used to treat “tumors and cancers” ([0071]), but does not expressly teach the flesh containing the tumor is clamped such that the tumor is positioned within the central opening defined by the first magnet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harrison et al. such that the flesh clamped between the magnets and within the central opening of the first magnet includes the tumor in light of the teaching of Harrison et al., because Harrison et al. teaches “tumors and cancers” “may be treated surgically (e.g., with a procedure including the formation of an anastomosis)” ([0071]).
Regarding claim 2, Harrison et al. teaches all the limitations of claim 1. The modified method of Harrison et al. teaches the step of clamping the flesh containing the tumor comprises sandwiching the flesh between the first permanent magnet (310) and the second permanent magnet (320) ([0073]; Figure 6C).
Regarding claim 3, Harrison et al. teaches all the limitations of claim 1. The modified method of Harrison et al. teaches the step of clamping the flesh containing the tumor comprises positioning the first permanent magnet (310) to surround the tumor ([0071]; [0073]; Figure 6C; see discussion for claim 1).
Regarding claim 4, Harrison et al. teaches all the limitations of claim 1. The modified method of Harrison et al. teaches the tumor is a malignant tumor (cancer, [0071]; see discussion for claim 1).
Regarding claim 6, Harrison et al. teaches a method of treating a tumor and causing regrowth and regeneration of tissues (anastomosis used to treat tumors and cancer, [0071]; anastomosis formed by compression and tissue remodeling, [0059]), comprising: applying a static non-ionizing magnetic field to flesh by positioning at least two permanent magnets (Figures 3A and 6A-C, first and second magnetic members, 310 and 320) within a treatment region, wherein the least two permanent magnets (310, 320) are clamping the flesh to provide said static non-ionizing magnetic field on the treatment region, and said static magnetic field is from a compression from magnetic fluxes from the at least two permanent magnets (310, 320) (tissue compressed between two magnets via magnetic attraction, [0073]; [0075]; rare earth magnets, [0084]-[0085]; [0095]; [0131]; [0133]; Figure 3A, 6A-C). Harrison et al. teaches anastomosis may be used to treat “tumors and cancers” ([0071]), but does not expressly teach the flesh containing the tumor is clamped such that the permanent magnets are positioned adjacent to the tumor and the static non-ionizing magnetic field is applied to the tumor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harrison et al. such that the flesh clamped between the magnets is in a region adjacent the tumor such that the static non-ionizing magnetic field is applied to the tumor in light of the teaching of Harrison et al., because Harrison et al. teaches “tumors and cancers” “may be treated surgically (e.g., with a procedure including the formation of an anastomosis)” ([0071]).
Regarding claim 7, Harrison et al. teaches all the limitations of claim 1. The modified method of Harrison et al. teaches the first static non-ionizing magnetic field and said second static magnetic field overlaps on said tumor (see Figures 6A-C; see discussion for claim 6; [0071]; [0073]).
Regarding claim 8, Harrison et al. teaches all the limitations of claim 6. The modified method of Harrison et al. teaches said at least two permanent magnets (310, 320) are positioned to face each other (see Figures 3A and 6A-C; [0073]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/006194 (Harrison et al.) in view of U.S. Patent Application Publication No. 2009/0227828 (Swain et al.).
Regarding claim 5, Harrison et al. teaches all the limitations of claim 1. Harrison et al. teaches “tumors and cancers” are treated by creating an anastomosis ([0071]), but does not expressly teach the tumor is benign.
However, Swain et al. method of treating a tumor and causing regrowth and regeneration of tissues, comprising: clamping flesh containing the tumor, and wherein the tumor is treated and the tissues are regrown and regenerated (tumor treated by creating an anastomosis, [0006]). Swain et al. teaches tumors treated may be either malignant or benign ([0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harrison et al. such that the tumor treated is benign as taught by Swain et al., because Swain et al. teaches both malignant and benign tumors may be treated via creating a compression anastomosis ([0003]]).



Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2007/0135678 (Suzuki) teaches a method of lifting a lesion via magnetic attraction (Figure 10; [0060])
U.S. Patent Application Publication No. 2012/0197061 (Requarth) teaches a method for clamping cancerous tissue between two permanent magnets via magnetic attraction ([0057]-[0058]; [0062]).
U.S. Patent Application Publication No. 2012/0109164 (Kassab et al.) teaches a method for clamping tissue via magnetic attraction between two magnets ([0031]; [0068]).
U.S. Patent Application Publication No. 2009/0177211 (Kassab et al.) teaches a method for clamping tissue via magnetic attraction between two magnets ([0035]; [0044]; [0080]).
U.S. Patent Application Publication No. 2009/0163937 (Kassab et al.) teaches a method for clamping tissue via magnetic attraction between two magnets ([0082]; [0110]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791